In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-375 CR

____________________


JAMES REASON ELIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 98793




MEMORANDUM OPINION

	On June 25, 2007, James Reason Elia was sentenced on a conviction for murder.  Elia
filed a notice of appeal on July 9, 2007.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.
	On July 24, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.



							 ______________________________
								STEVE McKEITHEN
								         Chief Justice

Opinion Delivered September 5, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.